 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   GERARDO RAMOS MATA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00117-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13           vs.
14   GERARDO RAMOS MATA,                           DATE: June 6, 2019
                                                   TIME: 10:00 a.m.
15                   Defendant.                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Gary Leuis, counsel for plaintiff, and Assistant Federal
19   Defender Erin Snider, counsel for defendant Gerardo Ramos Mata, that the status conference
20   currently scheduled for April 4 2019, may be continued to June 6, 2019, at 10:00 a.m.
21          Defense counsel was just assigned the case and requires additional time to review
22   discovery and conduct any needed investigation.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                                 Respectfully submitted,
 2                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: March 28, 2019                          /s/ Gary Leuis
                                                   GARY LEUIS
 5                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: March 28, 2019                          /s/ Erin Snider
                                                   ERIN SNIDER
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 GERARDO RAMOS MATA
12
                                                 ORDER
13
14            The Court finds that there is good cause for the requested continuance and hereby orders
15   that the status conference currently scheduled for April 4, 2019, is continued to June 6, 2019, at
16   10:00 a.m. The defendant is ordered to appear.
17
18   IT IS SO ORDERED.
19   Dated:     March 29, 2019
20                                                        UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28



                                                      2
